Case 1:20-cv-01254-MN Document 12-1 Filed 10/15/20 Page 1 of 4 PageID #: 4579




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    In re
                                                              Chapter 11
                           1
    AKORN, INC., et al.,
                                                              Case No. 20-11177 (KBO)
                    Debtors.
                                                              (Jointly Administered)

    Provepharm, Inc.,

                    Appellant,                                Civil Action No. 20-cv-1336 (MN)
    v.                                                        BAP No. 20-37

    Akorn, Inc., et al.,

                Appellees.
    1199SEIU National Benefit Fund, et al.,

                    Appellants,                               Civil Action No. 20-cv-1254 (MN)
    v.                                                        BAP No. 20-29

    Official Committee of Unsecured Creditors of
    Akorn, Inc., et al.,

                    Appellees.


     ORDER GRANTING UNOPPOSED MOTION TO CONSOLIDATE APPEALS FOR
             PROCEDURAL PURPOSES AND FOR RELATED RELIEF

            Upon the Unopposed Motion to Consolidate Appeals for Procedural Purposes (the

“Unopposed Motion”), filed by Provepharm, Inc. (“Provepharm”), to consolidate, for procedural

purposes only, the appeal numbered Civil Action No. 20-cv-1336 (MN), BAP No. 20-37, which



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.




{01617817;v1 }
Case 1:20-cv-01254-MN Document 12-1 Filed 10/15/20 Page 2 of 4 PageID #: 4580




was filed by Provepharm, with the appeal numbered Civil Action No. 20-cv-1254 (MN), BAP No.

20-29, which was filed by 1199SEIU National Benefit Fund, 1199SEIU Greater New York Benefit

Fund, 1199SEIU National Benefit Fund for Home Care Workers, and 1199SEIU Licensed

Practical Nurses Welfare Fund, AFSCME District Council 47 Health and Welfare Fund, and

Sergeants Benevolent Association Health and Welfare Fund (the “Funds”) (collectively, the

“Appeals”). The Appeals seek reversal of the Order Confirming The Modified Joint Chapter 11

Plan Of Akorn, Inc. and Its Debtor Affiliates [Bankruptcy Court Docket No. 673] (the

“Confirmation Order”) entered by the United States Bankruptcy Court for the District of Delaware

(the “Bankruptcy Court”) on September 4, 2020.; and due and sufficient notice of the Unopposed

Motion having been given; and it appearing that no other or further notice need be provided; and

upon the record herein; and it appearing that the legal and factual bases set forth in the Unopposed

Motion establish just cause for the relief granted herein; and upon the agreement of the Movant

and the Funds to the relief requested in the Unopposed Motion; and after due deliberation and

sufficient cause appearing therefor; it is hereby

        ORDERED that the Unopposed Motion is GRANTED as set forth herein; and it is further

        ORDERED that the Appeals are hereby consolidated for procedural purposes only and

shall be jointly administered by this Court under Civil Action No. 20-1254, BAP No. 20-29; and

it is further

        ORDERED that the caption of the consolidated Appeals should read as follows:




                                                -2-
Case 1:20-cv-01254-MN Document 12-1 Filed 10/15/20 Page 3 of 4 PageID #: 4581




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    In re
                                                           Chapter 11
                           2
    AKORN, INC., et al.,                                   Case No. 20-11177 (KBO)
                                                           (Jointly Administered)
                  Debtors.
    Provepharm, Inc.,
                                                           Appeals from the Bankruptcy Court
                    Appellant,
                                                           Civil Action No. 20-cv-1254 (MN)
    v.                                                     BAP No. 20-29

    Akorn, Inc., et al.,                                   Civil Action No. 20-cv-1336 (MN)
                                                           BAP No. 20-37
                    Appellees.

; and it is further,

            ORDERED that a docket entry be made on the docket of Civil Action No. 20-1254 and

Civil Action No. 20-1336 stating as follows:

            An order has been entered in this appeal directing the procedural consolidation of
            this appeal under Civil Action No. 20-1254, BAP No. 20-29. The docket in Civil
            Action No. 20-1254, BAP No. 20-29 should be consulted for all matters affecting
            this appeal.; and it is further

            ORDERED that after consolidation pursuant to this Order, all papers in the Appeals shall

be, and need only be, filed on the docket of Civil Action No. 20-1254, BAP No. 20-29; and it is

further

            ORDERED that all papers filed in any of the Appeals before consolidation pursuant to this

Order be deemed filed on the docket of Civil Action No. 20-1254, BAP No. 20-29; and it is further



2
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.

                                                       -3-
Case 1:20-cv-01254-MN Document 12-1 Filed 10/15/20 Page 4 of 4 PageID #: 4582




        ORDERED that all parties to the Appeals are hereby authorized to utilize a combined

service list for the Appeals; and it is further

        ORDERED that the Sealing Order is deemed to be granted with respect to each of the

Appeals and the Clerk of Court shall accept for filing under seal all documents placed under seal

in the Chapter 11 Cases that have been designated for inclusion in the record by the Joint

Designation by Appellants of Items to be Included in the Record on Appeal; and it is further

        ORDERED that nothing herein shall affect the substantive rights of any of the parties to

the Appeals, and that nothing herein governs or affects the briefing schedule or briefing limits in

the consolidated appeal of Civil Action No. 20-1254, BAP No. 20-29, which the parties remain

free to address.



Dated: ____________, 2020                         __________________________________________
                                                  THE HONORABLE MARYELLEN NOREIKA




                                                   -4-
